     Case 3:19-cv-01499-WQH-AHG Document 18 Filed 03/18/20 PageID.119 Page 1 of 4


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    RICKELLDRICK WHITE,                            Case No.: 3:19-cv-1499-WQH-AHG
12                                      Plaintiff,
                                                     ORDER SETTING SECOND EARLY
13    v.                                             NEUTRAL EVALUATION
                                                     CONFERENCE AND CONTINUING
14    I. PEREZ, et al.,
                                                     CASE MANAGEMENT
15                                   Defendants.     CONFERENCE
16
17
18
19
             Plaintiff, proceeding pro se and in forma pauperis, filed a civil complaint pursuant
20
      to 42 U.S.C. § 1983 relating to incidents that occurred while incarcerated at Richard J.
21
      Donovan Correctional Facility in San Diego, California. ECF Nos. 1, 5. Defendants filed
22
      an answer on December 13, 2019. ECF No. 11. The Court, in its discretion, determined
23
      that an Early Neutral Evaluation Conference (“ENE”) and Case Management Conference
24
      (“CMC”) were appropriate in this case. See CivLR 16.1(e); ECF No. 12. Accordingly, the
25
      Court held an ENE on March 16, 2020. ECF No. 17. Though the case did not settle at the
26
      ENE, being fully advised, the Court finds that continued settlement discussions will be
27
      productive and will hold a second ENE in this case.
28

                                                1
                                                                             3:19-cv-1499-WQH-AHG
     Case 3:19-cv-01499-WQH-AHG Document 18 Filed 03/18/20 PageID.120 Page 2 of 4


 1          Accordingly, IT IS ORDERED that a second ENE will be held on April 29, 2020
 2    at 10:00 a.m. before the Honorable Allison H. Goddard. Since Plaintiff is incarcerated in
 3    a penal institution, the parties may appear for the ENE telephonically rather than in person.
 4    Although the Court has tentatively reserved the date and time with the Richard J. Donovan
 5    Correctional Facility, counsel for Defendant must contact the Correctional Facility to make
 6    any further arrangements necessary to ensure Plaintiff’s appearance by telephone. The
 7    Court authorizes the parties to call the chambers teleconference line at 1-877-873-8018 and
 8    use 8367902 as the access code on the day of the conference.
 9          The Court issues the following Mandatory Procedures to be followed in
10    preparation for the ENE:
11          1.     Purpose of the Conference: The purpose of the ENE is to permit an informal
12    discussion between the attorneys, pro se parties, and the settlement judge of every aspect
13    of the lawsuit in an effort to achieve an early resolution of the case. All conference
14    discussions will be informal, off the record, and confidential.
15          2.     Full Settlement Authority Required: A party or party representative with
16    full and complete authority to enter into a binding settlement must be present
17    telephonically at the ENE. Full authority to settle means that a person must be authorized
18    to fully explore settlement options and to agree at that time to any settlement terms
19    acceptable to the parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648,
20    653 (7th Cir. 1989). The person needs to have “unfettered discretion and authority” to
21    change the settlement position of a party. Pitman v. Brinker Int’l, Inc., 216 F.R.D. 481,
22    485–86 (D. Ariz. 2003). One of the purposes of requiring a person with unlimited
23    settlement authority to attend the conference is that the person’s view of the case may be
24    altered during the face-to-face conference. Id. at 486. Limited or sum certain authority is
25    not adequate. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595–97 (8th Cir. 2001). A
26    person who needs to call another person who is not present before agreeing to any
27    settlement does not have full authority.
28

                                                2
                                                                               3:19-cv-1499-WQH-AHG
     Case 3:19-cv-01499-WQH-AHG Document 18 Filed 03/18/20 PageID.121 Page 3 of 4


 1          3.     Confidential ENE Statements Required: No later than April 17, 2020, the
 2    parties shall submit confidential statements directly to the chambers of Magistrate Judge
 3    Goddard outlining the nature of the case, the claims, and the defenses. These statements
 4    shall not be filed or served on opposing counsel. Defendants’ Statement must be lodged
 5    in .pdf format via email to efile_goddard@casd.uscourts.gov (not filed).          Plaintiff’s
 6    Statement may be mailed to:
 7                      Chambers of Magistrate Judge Allison H. Goddard
                               221 West Broadway, Suite 3142
 8
                                  San Diego, California 92101
 9
      The ENE statement is limited to five (5) pages or less, and up to five (5) pages of exhibits
10
      or declarations. Each party’s ENE statement must outline:
11
                   A.    the nature of the case and the claims,
12
                   B.    position on liability or defense,
13
                   C.    position regarding settlement of the case with a specific1
14
                         demand/offer for settlement,2 and
15
                   D.    any previous settlement negotiations or mediation efforts.
16
            4.     Throughout this telephonic ENE, the Court will likely initiate separate,
17
      confidential calls with Plaintiff and Defendant. Accordingly, as with the previous ENE, it
18
      is likely that Defendant will be asked to hang up from the teleconference line and provide
19
      the Court with a phone number to use to speak confidentially.
20
            5.     Case Management Conference: The Court did not hold a CMC after the
21
      March 16, 2020 ENE. ECF No. 17. In the event the case does not settle at the second ENE
22
      on April 29, 2020, the Court will immediately thereafter hold the continued CMC pursuant
23
24
25    1
       A general statement, such as that a party “will negotiate in good faith,” is a not a
      specific demand or offer.
26
      2
27     If a specific demand or offer cannot be made at the time the ENE statement is
      submitted, then the reasons as to why a demand or offer cannot be made must be stated.
28    Further, the party must explain when they will be in a position to state a demand or offer.

                                                3
                                                                               3:19-cv-1499-WQH-AHG
     Case 3:19-cv-01499-WQH-AHG Document 18 Filed 03/18/20 PageID.122 Page 4 of 4


 1    to Fed. R. Civ. P 16(b). The Court notes that under Federal Rule of Civil Procedure
 2    26(a)(1)(B)(iv), actions brought without counsel by an incarcerated individual are exempt
 3    from Federal Rule of Civil Procedure 26(f).
 4          6.    Requests for Continuances: Requests to continue ENEs are rarely granted.
 5    An ENE may be rescheduled only upon a showing of good cause and adequate notice to
 6    the Court. Absent extraordinary circumstances, requests for continuances will not be
 7    considered unless submitted in writing no less than seven (7) days before the ENE. All
 8    requests for continuances must be made by a joint motion. The request must state:
 9                A.     The original date;
10                B.     The number of previous requests for continuances;
11                C.     A showing of good cause for the request;
12                D.     Whether the request is opposed and why;
13                E.     Whether the requested continuance will affect other case management
14                       dates; and
15                F.     A declaration from the counsel seeking the continuance that describes
16                       the steps taken to comply with the existing deadlines, and the specific
17                       reasons why the deadlines cannot be met.
18          7.    The failure of any party to follow these mandatory procedures shall result
19    in the imposition of sanctions.
20          IT IS SO ORDERED.
21    Dated: March 18, 2020
22
23
24
25
26
27
28

                                               4
                                                                             3:19-cv-1499-WQH-AHG
